PER CURIAM.
Plaintiff appeals from a judgment in favor of the individual defendants entered after those defendants’ demurrer to the complaint had been sustained and plaintiff declined to plead further.
Apparently, the issue intended to be presented on appeal is whether plaintiff’s complaint stated a cause of action under ORS 656.735(4), which provides:
"(4) When a noncomplying employer is a corporation, such corporation and the officers and directors thereof shall be jointly and severally liable for any civil penalties assessed under this section and any claim costs incurred under ORS 656.054.”
However, nowhere in the appellant’s brief are the relevant allegations of the complaint set forth verbatim, and neither is the defendant’s demurrer to that complaint set forth. There is no abstract. Appellant’s brief does not conform to Rules 7.19 or 7.25, Rules of Appellate Procedure, and we decline to consider the error assigned. See State v. Mendenhall, 53 Or App 174, 631 P2d 791 (1981).
Appeal dismissed.